04-3924
     Best Van Lines, Inc. v. Walker

1                         UNITED STATES COURT OF APPEALS

2                             FOR THE SECOND CIRCUIT

3                                 August Term, 2005

4    (Argued:    April 27, 2006                       Decided:   June 26, 2007)

5                              Docket No. 04-3924-cv

6                    -------------------------------------

7                              BEST VAN LINES, INC.,

8                               Plaintiff-Appellant,


9                                          - v -

10                                      TIM WALKER,

11                              Defendant-Appellee.

12                   -------------------------------------

13   Before:     KEARSE, McLAUGHLIN, and SACK, Circuit Judges.

14               Appeal from a judgment of the United States District

15   Court for the Southern District of New York (Gerard E. Lynch,

16   Judge).    The plaintiff brought suit against the defendant, an

17   Iowa resident, for defamation based on comments he posted on his

18   website.    The district court granted the defendant's motion to

19   dismiss the complaint pursuant to Federal Rule of Civil Procedure

20   12(b)(2) for lack of personal jurisdiction under N.Y. C.P.L.R.

21   § 302(a), New York's "long-arm" jurisdiction statute.

22               Affirmed.

23                                    Tim Walker, Waverly, IA, Defendant-
24                                    Appellee, pro se.

25                                    Thomas Freedman (Terrence A. Oved,
26                                    Darren Oved, Eric S. Crusius, on the
1                               brief), Oved & Oved, New York, NY, for
2                               Plaintiff-Appellant.

3                               Slade R. Metcalf (Katherine M. Bolger,
4                               on the brief), Hogan & Hartson, LLP, New
5                               York, NY, amicus curiae in support of
6                               Defendant-Appellee.1

7    SACK, Circuit Judge:

8                The defendant, Tim Walker, a resident of Waverly, Iowa,

9    is the proprietor of a not-for-profit internet website that

10   provides information and opinions about household movers.    In

11   August 2003, Walker posted derogatory comments about the

12   plaintiff, Best Van Lines, Inc. ("BVL"), a New York-based moving

13   company.    Walker asserted, at two different locations on his

14   website, that BVL was performing household moves without legal

15   authorization and without insurance that is required by law.

16   Less than a month later, BVL brought suit against Walker in the

17   United States District Court for the Southern District of New

18   York alleging that the statements about it on the website were

19   false, defamatory, and made with an intent to harm BVL.    Compl.

20   ¶¶ 21-30.    BVL sought injunctive and monetary relief.

21               On May 4, 2004, the district court (Gerard E. Lynch,

22   Judge) granted Walker's motion to dismiss pursuant to Federal

23   Rule of Civil Procedure 12(b)(2) on the ground that N.Y. C.P.L.R.

24   § 302(a), the New York State "long-arm" statute, did not give the

25   court personal jurisdiction over Walker.    Best Van Lines, Inc. v.


          1
             Because the defendant-appellee was not represented by
     counsel and the appeal raises difficult issues, we requested pro
     bono counsel to appear for him as amicus curiae. The Court is
     grateful for counsel's participation.

                                       2
1    Walker, 03 Civ. 6585, 2004 WL 964009, at *1, 2004 U.S. Dist.

2    LEXIS 7830, at *1 (S.D.N.Y. May 4, 2004).    Having concluded that

3    it lacked jurisdiction under the statute, the court found it

4    unnecessary to consider whether asserting jurisdiction over

5    Walker would violate his constitutional right to due process.

6    Id. at *7, 2004 U.S. Dist. LEXIS 7830, at *24.    Because BVL had

7    not demonstrated a prima facie case supporting jurisdiction, the

8    court also denied jurisdictional discovery.

9              We affirm.

10                                BACKGROUND

11             The defendant, Tim Walker, is the proprietor of a

12   website, "MovingScam.com" (the "Website").    He operates it from

13   his home in Waverly, Iowa.   As its name suggests, the Website

14   provides consumer-related comments, most of them derogatory,

15   about household movers in the United States.    On or about August

16   5, 2003, Walker posted statements about BVL in the section of the

17   Website called "The Black List Report."   Under the heading

18   "Editor's Comments," Walker wrote that "as of 8/5/2003 [BVL] was

19   performing interstate moving services without legal authority

20   from the Federal Motor Carrier Safety Administration, and did not

21   carry Cargo insurance as required by law."    Compl. ¶ 8.   Walker

22   made similar factual assertions in response to a question about

23   BVL that was posted on the message-board section of the Website

24   by a person whose whereabouts are not disclosed in the record.2


          2
            In response to the query, Walker wrote, "If you are
     talking about Best Van Lines of Brooklyn, NY, then DO NOT USE

                                      3
1              On August 26, 2003, BVL instituted this lawsuit against

2    Walker by filing a complaint in the United States District Court

3    for the Southern District of New York.   In it, BVL alleges that

4    the statements about it on the Website were false, defamatory,

5    and made with an intention to harm it.   Compl. ¶¶ 21-30.   We

6    assume at this stage of the proceedings that BVL's allegations

7    are correct and can be proved.   BVL seeks to have Walker enjoined

8    from publishing further defamatory statements about BVL.    It also

9    seeks compensatory and punitive damages totaling $1.5 million.

10             Walker moved to transfer the action to the United

11   States District Court for the Southern District of Iowa.    BVL

12   opposed the motion, but also treated it as a motion to dismiss

13   for lack of personal jurisdiction pursuant to Rule 12(b)(2) of

14   the Federal Rules of Civil Procedure.    Best Van Lines, 2004 WL

15   964009, at *1, 2004 U.S. Dist. LEXIS 7830, at *3.   In his reply,

16   Walker, representing himself, argued that N.Y. C.P.L.R.

17   § 302(a) -- New York's long-arm statute -- did not give New York

18   courts jurisdiction over him for purposes of this lawsuit.       Id.

19             The district court granted what was construed to be

20   Walker's motion to dismiss.   The court concluded that BVL had

21   failed to allege facts sufficient to show that Walker had



     THEM! They have only had their DOT license since February, 2003
     and have NO interstate authority whatsoever with the Federal
     Motor Carrier Safety Administrator. They also have not provided
     the FMCSA with proof of any Cargo Insurance, and they have a
     vehicle Out of Service record of 40% and a driver Out of Service
     record of 100% (national averages are 22.9% and 7.21%,
     respectively)." Compl. ¶ 11.

                                      4
1    transacted business for purposes of section 302(a)(1), or that

2    its suit arose from any such transaction.       Id. at *7, 2004 U.S.

3    Dist. LEXIS 7830, at *24.      The court found it unnecessary to

4    address whether asserting jurisdiction over Walker would be

5    consistent with the Fourteenth Amendment's Due Process guarantee.

6    Id.   It also denied permission to take jurisdictional discovery.

7    Id., 2004 U.S. Dist. LEXIS 7830, at *24-25.

8                BVL appeals.

9                                    DISCUSSION

10               I. Standard of Review

11               We review a district court's dismissal of an action for

12   lack of personal jurisdiction de novo.       Sole Resort, S.A. de C.V.

13   v. Allure Resorts Mgmt., LLC, 450 F.3d 100, 102 (2d Cir. 2006).

14   "In order to survive a motion to dismiss for lack of personal

15   jurisdiction, a plaintiff must make a prima facie showing that

16   jurisdiction exists."       Thomas v. Ashcroft, 470 F.3d 491, 495 (2d

17   Cir. 2006).

18               II. Personal Jurisdiction in New York

19   A.    The Issue on Appeal

20               This appeal raises a single question: whether the

21   United States District Court for the Southern District of New

22   York had personal jurisdiction over Walker for purposes of

23   entertaining this lawsuit.      To answer that question, we look

24   first to the law of the State of New York, in which the district

25   court sits.    Kronisch v. United States, 150 F.3d 112, 130 (2d

26   Cir. 1998).    If, but only if, our answer is in the affirmative,

                                          5
1    we must then determine whether asserting jurisdiction under that

2    provision would be compatible with requirements of due process

3    established under the Fourteenth Amendment to the United States

4    Constitution.   See Int'l Shoe Co. v. Washington, 326 U.S. 310,

5    315 (1945).

6              Agreeing with the district court, we conclude that

7    while New York appellate courts have not decided this precise

8    issue, under well-settled principles of New York law, the

9    district court did not have such jurisdiction.   We therefore need

10   not address the second question: whether, if New York law

11   conferred it, asserting such jurisdiction would be permissible

12   under the Due Process Clause of the Fourteenth Amendment to the

13   United States Constitution.3   Still, because the analysis of the

14   state statutory and federal constitutional limitations have

15   become somewhat entangled in New York jurisprudence, we think it

16   advisable to explore the relationship between the two in some

17   detail.

18   B. Constitutional Limits on Personal Jurisdiction

19             In 1945, the Supreme Court held that states' power to

20   exercise personal jurisdiction over defendants consistent with

21   the federal Constitution was not contingent on those defendants'



          3
           Because we think that we can determine this issue based on
     well-settled principles of New York law, we have decided not to
     certify it to the New York Court of Appeals. See Sole Resort,
     S.A. de C.V. v. Allure Resorts Mgmt., LLC, 450 F.3d 100, 104 (2d
     Cir. 2006) (deciding a question of how to interpret section
     302(a)(1) that was "novel . . ., both in this court and in the
     New York courts").

                                      6
1    physical presence within the states' borders.     Int'l Shoe, 326

2    U.S. at 316.     Instead, in order to exercise personal jurisdiction

3    over out-of-state defendants, the Due Process Clause of the

4    Fourteenth Amendment requires only that the defendants have

5    "certain minimum contacts with [the forum state] such that the

6    maintenance of the suit does not offend 'traditional notions of

7    fair play and substantial justice.'"     Id. (citation omitted).

8                 A court deciding whether it has jurisdiction over an

9    out-of-state defendant under the Due Process Clause must evaluate

10   the "quality and nature," Burger King Corp. v. Rudzewicz, 471

11   U.S. 462, 475 (1985), of the defendant's contacts with the forum

12   state under a totality of the circumstances test, id. at 485-86.

13   The crucial question is whether the defendant has "purposefully

14   avail[ed] itself of the privilege of conducting activities within

15   the forum State, thus invoking the benefits and protections of

16   its laws," id. at 475 (quoting Hanson v. Denckla, 357 U.S. 235,

17   253 (1958)) (internal quotation marks omitted), "such that [the

18   defendant] should reasonably anticipate being haled into court

19   there," id. at 474 (quoting World-Wide Volkswagen Corp. v.

20   Woodson, 444 U.S. 286, 297 (1980)) (internal quotation marks

21   omitted).4


          4

          Applying this principle, the Court has held that the
          Due Process Clause forbids the exercise of personal
          jurisdiction over an out-of-state automobile
          distributor whose only tie to the forum resulted from a
          customer's decision to drive there, World-Wide
          Volkswagen Corp. v. Woodson[, 444 U.S. 286 (1980)];
          over a divorced husband sued for child-support payments

                                        7
1              Applying these principles, in Keeton v. Hustler

2    Magazine Inc., 465 U.S. 770 (1984), the Supreme Court concluded

3    that a New Hampshire federal district court had jurisdiction over

4    the defendant magazine publisher, an Ohio corporation with its

5    principal place of business in California, id. at 772.     The Court

6    based its conclusion on the fact that the defendant's magazine in

7    which the alleged libel appeared had a monthly circulation in New

8    Hampshire of 10,000 to 15,000.   This established that the

9    defendant "continuously and deliberately exploited the New

10   Hampshire market," creating in the defendant a reasonable

11   expectation that it might be haled into court there in an action

12   based on the contents of the magazine.   Id. at 781.

13             Also invoking the minimum contacts rubric, in Calder v.

14   Jones, 465 U.S. 783 (1984) -- decided the same day as Keeton --

15   the Court concluded that a California state court had personal

16   jurisdiction over The National Enquirer, a nationally distributed

17   weekly with editorial offices in Florida, and a reporter and an

18   editor, both Florida residents, in a lawsuit based on an



          whose only affiliation with the forum was created by
          his former spouse's decision to settle there, Kulko v.
          California Superior Court, 436 U.S. 84 (1978); and over
          a trustee whose only connection with the forum resulted
          from the settlor's decision to exercise her power of
          appointment there, Hanson v. Denckla, 357 U.S. 235
          (1958). In such instances, the defendant has had no
          "clear notice that it is subject to suit" in the forum
          and thus no opportunity to "alleviate the risk of
          burdensome litigation" there. World-Wide Volkswagen
          Corp. v. Woodson, [444 U.S.] at 297.
     Burger King, 471 U.S. at 475 n.17.

                                      8
1    allegedly libelous story about the California activities of a

2    California resident.    Id. at 786, 788.   Employing what has since

3    come to be called the "effects test," the Court reasoned that

4    because "California is the focal point both of the story and of

5    the harm suffered," jurisdiction over the defendants was "proper

6    in California based on the 'effects' of their Florida conduct in

7    California."    Id. at 789.   In the language of minimum contacts,

8    when the defendants committed "their intentional, and allegedly

9    tortious, actions . . . expressly aimed at California," they

10   "must [have] 'reasonably anticipate[d] being haled into court

11   there' to answer for the truth of the statements made in their

12   article."   Id. at 789-90 (citations omitted).

13               Although Calder and Keeton were handed down

14   simultaneously on similar subjects, they relied on independent,

15   if conceptually overlapping, methods of demonstrating minimum

16   contacts -- Keeton on the defendant's overall activity within the

17   forum state; Calder on the in-state effects of out-of-state

18   activity.

19   C. Long-Arm Statutes and N.Y. C.P.L.R. § 302(a)

20               Relying on International Shoe, state legislatures began

21   enacting laws, known as "long-arm" statutes,5 prescribing the


          5
           The popular name of these statutes seems likely to have
     roots in the expression "the long arm of the law." See, e.g.,
     Charles Dickens, The Old Curiosity Shop, Ch. 73 (1841) ("[T]he
     failure of a spirited enterprise in the way of their
     profession . . . caused their career to receive a sudden check
     from the long and strong arm of the law."); see also Michael
     Quinion, World Wide Words, http://www.worldwidewords.
     org/qa/qa-lon1.htm (last visited June 25, 2007) (tracing the

                                        9
1    terms under which their courts could exercise personal

2    jurisdiction.   Most of these laws explicitly provide, or have

3    been interpreted to provide, that jurisdiction will be permitted

4    to the full extent allowed by the federal Constitution.6     When

5    federal courts sit in such states, there is but one inquiry as to

6    specific personal jurisdiction over the out-of-state defendant:

7    whether the defendant has sufficient contacts with the forum

8    state to satisfy the requirements of due process.    See, e.g.,

9    Young v. New Haven Advocate, 315 F.3d 256, 261 (4th Cir. 2002)

10   ("Because Virginia's long-arm statute extends personal

11   jurisdiction to the extent permitted by the Due Process Clause,

12   the statutory inquiry necessarily merges with the constitutional

13   inquiry, and the two inquiries essentially become one."

14   (citations and internal quotation marks omitted)).

15             The reach of New York's long-arm statute, by contrast,

16   does not coincide with the limits of the Due Process Clause.

17   Analysis under it therefore may involve two separate inquiries,

18   one statutory and one constitutional.   If jurisdiction is




     expression back to The Old Curiosity Shop).
          6
           See, e.g., Cal. Civ. Proc. Code § 410.10; 14 M.R.S. § 704-A
     (Maine); Good Hope Indus., Inc. v. Ryder Scott Co., 378 Mass. 1,
     6, 389 N.E.2d 76, 79 (1979) (interpreting Massachusetts law);
     N.J. Ct. R. 4:4-4; Ricker v. Fraza/Forklifts of Detroit, 160 Ohio
     App. 3d 634, 640, 828 N.E.2d 205, 210 (Ohio Ct. App. 2005)
     (interpreting Ohio law); 42 Pa.C.S. § 5322; R.I. Gen. Laws § 9-5-
     33; Tex. Civ. Prac. & Rem. Code § 17.042; Utah Code § 78-27-22;
     Young v. New Haven Advocate, 315 F.3d 256, 261 (4th Cir. 2002)
     (interpreting Virginia law).

                                     10
1    statutorily impermissible, of course, we need not reach the

2    question of its constitutionality.

3              The New York long-arm statute provides:

4              As to a cause of action arising from any of
5              the acts enumerated in this section, a court
6              may exercise personal jurisdiction over any
7              non-domiciliary, or his executor or
8              administrator, who in person or through an
9              agent:
10               1. transacts any business within the
11               state or contracts anywhere to supply
12               goods or services in the state; or
13               2. commits a tortious act within the
14               state, except as to a cause of action for
15               defamation of character arising from the
16               act; or
17               3. commits a tortious act without the
18               state causing injury to person or
19               property within the state, except as to a
20               cause of action for defamation of
21               character arising from the act, if he
22                 (i) regularly does or solicits
23                 business, or engages in any other
24                 persistent course of conduct, or
25                 derives substantial revenue from
26                 goods used or consumed or services
27                 rendered, in the state, or
28                 (ii) expects or should reasonably
29                 expect the act to have consequences
30                 in the state and derives substantial
31                 revenue from interstate or
32                 international commerce; or
33               4. owns, uses or possesses any real
34               property situated within the state.
35   N.Y. C.P.L.R. § 302(a).   Importantly for present purposes,

36   sections 302(a)(2) and (3), which permit jurisdiction over

37   tortious acts committed in New York and those committed outside

38   New York that cause injuries in the state, respectively,




                                     11
1    explicitly exempt causes of action for the tort of defamation7

2    from their scope, whether or not such jurisdiction would be

3    consistent with due process protection.   The defamation

4    exceptions thus create a "gap" between the jurisdiction conferred

5    by the New York statute and the full extent of jurisdiction

6    permissible under the federal Constitution.   See Ingraham v.

7    Carroll, 90 N.Y.2d 592, 596-97, 687 N.E.2d 1293, 1294-95, 665

8    N.Y.S.2d 10, 11-12 (1997) ("[S]ubdivision [302(a)(3)] was not

9    designed to go to the full limits of permissible jurisdiction.

10   The limitations contained in subparagraphs (i) and (ii) were

11   deliberately inserted to keep the provision well within

12   constitutional bounds.") (citations and internal quotation marks

13   omitted; second brackets in original).8

          7
           "Defamation" includes the torts of libel (usually written)
     and slander (usually oral). See, e.g., Marcone v. Penthouse
     Int'l Magazine for Men, 754 F.2d 1072, 1080 n.1 (3d Cir. 1985);
     Belli v. Orlando Daily Newspapers, Inc., 389 F.2d 579, 586 (5th
     Cir. 1967); Varian Med. Sys., Inc. v. Delfino, 113 Cal. App. 4th
     273, 293-95, 6 Cal. Rptr. 3d 325, 340-43 (6th Dist. 2003), rev'd
     on other grounds, 35 Cal. 4th 180, 25 Cal. Rptr. 3d 298, 106 P.3d
     958 (2005).

          8
           There are other possible "gaps" between the extent of
     jurisdiction allowed by the New York statute and that permitted
     by due process. See, e.g., Banco Ambrosiano, S.p.A. v. Artoc
     Bank & Trust, Ltd., 62 N.Y.2d 65, 71-72, 464 N.E.2d 432, 435, 476
     N.Y.S.2d 64, 67 (1984) (discussing quasi-in-rem jurisdiction, and
     noting that "C.P.L.R. [§] 302 does not provide for in personam
     jurisdiction in every case in which due process would permit it,"
     so that "a 'gap' exists in which the necessary minimum contacts,
     including the presence of defendant's property within the State,
     are present, but personal jurisdiction is not authorized by
     C.P.L.R. [§] 302"). Section 302(b) also prescribes limits on
     jurisdiction in matrimonial cases that may not be coterminous
     with the jurisdictional reach of due process. See N.Y. C.P.L.R.
     § 302(b).

                                    12
1              New York's Appellate Division, First Department,9 has

2    reflected on the reasons for the defamation exception.

 3        [T]he Advisory Committee intended to avoid unnecessary
 4        inhibitions on freedom of speech or the press. These
 5        important civil liberties are entitled to special
 6        protections lest procedural burdens shackle them. It
 7        did not wish New York to force newspapers published in
 8        other states to defend themselves in states where they
 9        had no substantial interests, as the New York Times was
10        forced to do in Alabama.

11   Legros v. Irving, 38 A.D.2d 53, 55, 327 N.Y.S.2d 371, 373 (1st

12   Dep't 1971) (referring to N.Y. Times Co. v. Sullivan, 376 U.S.

13   254 (1964), which reversed a large Alabama libel judgment against

14   the New York Times based on a pro-civil rights advertisement that

15   it published where jurisdiction was based on limited daily

16   circulation of the New York Times within Alabama).

17             In light of these intentions, one might think that the

18   New York State legislature meant for no provision of the long-arm

19   statute to grant jurisdiction over an out-of-state defendant with

20   respect to a cause of action for defamation.   See Vardinoyannis

21   v. Encyclopedia Britannica, Inc., 89 Civ. 2475, 1990 WL 124338,

22   at *6 n.3, 1990 U.S. Dist. LEXIS 10881, at *9 n.3 (S.D.N.Y. Aug.

23   20, 1990) (Leval, J.) ("Because §§ 302(a)(2) and (3) expressly

24   exclude actions for defamation, there are strong arguments that

25   the legislature intended to bar use of the long-arm statute in



          9
           "We are bound, as was the district court, to apply [New
     York] law as interpreted by New York's intermediate appellate
     courts . . . unless we find persuasive evidence that the New York
     Court of Appeals, which has not ruled on [an] issue, would reach
     a different conclusion." Pahuta v. Massey-Ferguson, Inc., 170
     F.3d 125, 134 (2d Cir. 1999) (citations omitted).

                                    13
1    defamation cases.").   But New York courts have not gone that far.

2    Under New York law, when a person utters a defamatory statement

3    without the state that causes injury to the plaintiff within the

4    state, jurisdiction may be acquired under section 302(a)(1), even

5    though section 302(a)(3) -- which explicitly concerns

6    jurisdiction as to out-of-state tortious acts that cause in-state

7    injury -- excludes defamation cases from its scope.

8              Legros itself relied on section 302(a)(1) to support

9    jurisdiction over an out-of-state defendant in a defamation case.

10   After describing the history of the statute, the court defended

11   its reliance on section 302(a)(1), which covers transactions of

12   business within the state, to establish jurisdiction.

13             There is a clear distinction between a
14             situation where the only act which occurred
15             in New York was the mere utterance of the
16             libelous material and on the other hand, a
17             situation where purposeful business
18             transactions have taken place in New York
19             giving rise to the cause of action. Where
20             purposeful transactions of business have
21             taken place in New York, it may not be said
22             that subjecting the defendant to this State's
23             jurisdiction is an "unnecessary inhibition on
24             freedom of speech or the press."

25   Legros, 38 A.D.2d at 55-56, 327 N.Y.S.2d at 373.   Because

26   "virtually all the work attendant upon publication of the book

27   [containing the alleged libel] occurred in New York,"

28   jurisdiction over the defendant under subsection (1) was proper.

29   Id. at 56, 327 N.Y.S.2d at 373.

30   D. Defamation Cases under Section 302(a)(1)




                                       14
1              New York courts evaluating specific jurisdiction under

2    section 302(a)(1) look to both the language of the statute and

3    the relation between the alleged conduct and the cause of action.

4    To determine the existence of jurisdiction under section

5    302(a)(1), a court must decide (1) whether the defendant

6    "transacts any business" in New York and, if so, (2) whether this

7    cause of action "aris[es] from" such a business transaction.     See

8    Deutsche Bank Sec., Inc. v. Montana Bd. of Invs., 7 N.Y.3d 65,

9    71, 850 N.E.2d 1140, 1142, 818 N.Y.S.2d 164, 166 (2006).   Courts

10   look to "the totality of the defendant's activities within the

11   forum," Sterling Nat'l Bank & Trust Co. of N.Y. v. Fidelity

12   Mortgage Investors, 510 F.2d 870, 873 (2d Cir. 1975) (citation

13   and internal quotation marks omitted), to determine whether a

14   defendant has "transact[ed] business" in such a way that it

15   constitutes "purposeful activity" satisfying the first part of

16   the test, see id. at 874; Longines-Wittnauer Watch Co. v. Barnes

17   & Reinecke, Inc., 15 N.Y.2d 443, 457, 261 N.Y.S.2d 8, 18-19, 209

18   N.E.2d 68, 75, cert. denied, 382 U.S. 905 (1965).   As for the

19   second part of the test, "[a] suit will be deemed to have arisen

20   out of a party's activities in New York if there is an

21   articulable nexus, or a substantial relationship, between the

22   claim asserted and the actions that occurred in New York."

23   Henderson v. INS, 157 F.3d 106, 123 (2d Cir. 1998) (internal

24   quotation marks omitted); accord Deutsche Bank, 7 N.Y.3d at 71,

25   850 N.E.2d at 1142, 818 N.Y.S.2d at 166-67.

26             1. Transacting Business

                                    15
1             With respect to the first part of the test for

2   jurisdiction under section 302(a)(1), New York courts define

3   "transact[ing] business" as purposeful activity -- "'some act by

4   which the defendant purposefully avails itself of the privilege

5   of conducting activities within the forum State, thus invoking

6   the benefits and protections of its laws.'"   McKee Elec. Co. v.

7   Rauland-Borg Corp., 20 N.Y.2d 377, 382, 229 N.E.2d 604, 607, 283

8   N.Y.S.2d 34, 37-38 (1967) (quoting Hanson v. Denckla, 357 U.S.

9   235, 253 (1958)).10   This "purposeful[] avail[ment]" language


         10
          Section 302(a)(1)'s "transact[ing] business" language does
    not require that the business in question be commercial in
    nature. In Padilla v. Rumsfeld, 352 F.3d 695, 709 (2d Cir.
    2003), rev'd on other grounds, 542 U.S. 426 (2004), we noted that
    the purpose of section 302(a)(1) "was to extend the jurisdiction
    of New York courts over nonresidents who have engaged in some
    purposeful activity here in connection with the matter in suit"
    and that "the statute's jurisprudential gloss and its legislative
    history suggest that its 'transacts business' clause is not
    restricted to commercial activity." (citations, brackets, and
    internal quotation marks omitted) (emphasis added). We noted
    there that "transacting business" under Section 302(a)(1) has
    been held to include:
         engaging in active bidding on an open phone line from
         California, Parke-Bernet[ Galleries v. Franklyn, 26
         N.Y.2d 13, 19, 308 N.Y.S.2d 337, 342, 256 N.E.2d 506,
         509 (1970)]; the conducting of proceedings and
         disciplinary hearings on membership by a private
         organization, Garofano v. U.S. Trotting Assoc., 78
         Misc. 2d 33, 355 N.Y.S.2d 702, 705-06 (Sup. Ct. 1974);
         the execution of a separation agreement, Kochenthal v.
         Kochenthal, 28 A.D.2d 117, 282 N.Y.S.2d 36, 38 (N.Y.
         App. Div. 1967); the making of a retainer for legal
         services, Elman v. Belson, 32 A.D.2d 422, 302 N.Y.S.2d
         961, 964-65 ([N.Y. App. Div.] 1969); the entry into New
         York by non-domiciliary defendants to attend a meeting,
         Parker v. Rogerson, 33 A.D.2d 284, 307 N.Y.S.2d 986,
         994-95 (N.Y. App. Div. 1970), appeal dismissed, 26
         N.Y.2d 964, 311 N.Y.S.2d 7, 259 N.E.2d 479 (1970); and
         the conducting of audits, U.S. Steel Corp. v.
         Multistate Tax Comm'n, 367 F. Supp. 107, 121 (S.D.N.Y.

                                     16
1    defining "transacting business" has been adopted by the New York

2    Court of Appeals from Supreme Court cases analyzing the

3    constitutional limitations on a state's power to assert personal

4    jurisdiction over a non-domiciliary defendant.    See Kreutter v.

5    McFadden Oil Corp., 71 N.Y.2d 460, 467, 522 N.E.2d 40, 43, 527

6    N.Y.S.2d 195, 198 (1988) ("New York's long-arm statute, C.P.L.R.

7    § 302, was enacted in response to [inter alia, McGee v.

8    International Life Ins. Co., 355 U.S. 220 (1957), and

9    International Shoe Co. v. Washington, 326 U.S. 310 (1945)].").

10   New York decisions thus, at least in their rhetoric, tend to

11   conflate the long-arm statutory and constitutional analyses by

12   focusing on the constitutional standard: whether the defendant's

13   conduct constitutes "purposeful[] avail[ment]" "of the privilege

14   of conducting activities within the forum State, thus invoking

15   the benefits and protections of its laws." Denckla, 357 U.S. at

16   253; see, e.g., McKee, 20 N.Y.2d at 382, 229 N.E.2d at 607, 283

17   N.Y.S.2d at 37-38 (quoting Denckla, 357 U.S. at 253).

18             It may be that the meaning of "transact[ing] business"

19   for the purposes of section 302(a)(1) overlaps significantly with

20   the constitutional "minimum contacts" doctrine.   See McKee, 20

21   N.Y.2d at 382, 229 N.E.2d at 607, 283 N.Y.S.2d at 37 ("[I]t seems

22   to us the contacts here, rather than being minimal, were so

23   infinitesimal, both in light of Hanson v. Denckla, 357 U.S. 235



          1973).
     Padilla, 352 F.3d at 709 n.19.

                                      17
1    [(1958),] and Longines-Wittnauer Watch Co. v. Barnes &

2    Reinecke, 15 N.Y.2d 443[, 261 N.Y.S.2d 8, 209 N.E.2d 68 (1965)],

3    that jurisdiction of the New York courts cannot be sustained.");

4    Deutsche Bank, 7 N.Y.3d at 71-72, 850 N.E.2d at 1142-43, 818

5    N.Y.S.2d at 166-67 (discussing the section 302(a)(1) and due

6    process requirements seemingly simultaneously); Donini Int'l,

7    S.p.A. v. Satec (U.S.A.) LLC, 03 Civ. 9471, 2004 WL 1574645, at

8    *5, 2004 U.S. Dist. LEXIS 13148, at *16 (S.D.N.Y. July 13, 2004)

9    (noting that the analysis under section 302 is "in essence, the

10   same as that established by the United States Supreme Court to

11   evaluate the constitutionality of personal jurisdiction under

12   long-arm statutes").   But we do not understand New York courts to

13   teach that the "gap" created by the defamation exceptions in

14   sections 302(a)(2) and (3), see Ingraham, 90 N.Y.2d at 597, 687

15   N.E.2d at 1294-95, 665 N.Y.S.2d at 11-12, is eliminated by the

16   "transact[ing] business" analysis.   Some distance remains between

17   the jurisdiction permitted by the Due Process Clause and that

18   granted by New York's long-arm statute.

19              New York courts do not interpret "transact[ing]

20   business" to include mere defamatory utterances sent into the

21   state.   Although section 302(a)(1) does not exclude defamation

22   from its coverage, New York courts construe "transacts any

23   business within the state" more narrowly in defamation cases than

24   they do in the context of other sorts of litigation.   In other

25   cases, "proof of one transaction," or a "single act," "in New

26   York is sufficient to invoke [long-arm] jurisdiction, even though

                                     18
1    the defendant never enters New York," Deutsche Bank, 7 N.Y.3d at

2    71, 850 N.E.2d at 1142, 818 N.Y.S.2d at 166-67 (internal

3    quotation marks omitted); see also Parke-Bernet Galleries, Inc.

4    v. Franklyn, 26 N.Y.2d 13, 17, 256 N.E.2d 506, 508, 308 N.Y.S.2d

5    337, 340 (1970) (finding jurisdiction where out-of-state

6    defendant never entered New York, but participated in a live

7    auction in New York by making one telephone call to New York and

8    thus was "receiving and transmitting bids over an open telephone

9    line"); Fischbarg v. Doucet, 38 A.D.3d 270, 832 N.Y.S.2d 164,

10   2007 N.Y. Slip Op. 1964, at *2 (1st Dep't Mar. 13, 2007) (finding

11   jurisdiction over out-of-state defendants who solicited New York

12   lawyer plaintiff to provide them with legal advice and called,

13   emailed, and faxed the plaintiff in New York pursuant to such

14   representation, though defendants never entered the state);

15   Catauro v. Goldome Bank for Sav., 189 A.D.2d 747, 748, 592

16   N.Y.S.2d 422, 422 (2d Dep't 1993) (finding jurisdiction where

17   Missouri defendant called a New York bank with an inquiry,

18   "mailed letters to the bank, enclosing the bankbook and the power

19   of attorney," and thereafter received money from the bank).     But

20   see Kimco Exchange Place Corp. v. Thomas Benz, Inc., 34 A.D.3d

21   433, 434, 824 N.Y.S.2d 353, 354 (2d Dep't 2006) ("The defendants'

22   acts of faxing the executed contracts to New York and of making a

23   few telephone calls do not qualify as purposeful acts

24   constituting the transacting of business.").   In defamation

25   cases, by contrast, the "single act" of uttering a defamation, no

26   matter how loudly, is not a "transact[ion of] business" that may

                                    19
1    provide the foundation for personal jurisdiction.   In other

2    words, when the defamatory publication itself constitutes the

3    alleged "transact[ion of] business" for the purposes of

4    section 302(a)(1), more than the distribution of a libelous

5    statement must be made within the state to establish long-arm

6    jurisdiction over the person distributing it.11

7              Consistent with this analysis, in cases where the

8    plaintiff has brought a defamation action based on letters the

9    defendant sent into New York from outside the state, New York

10   courts have concluded that the act of sending the letters into

11   the state does not alone amount to a transaction of business

12   within the state under Section 302(a)(1).   For example, in Kim v.

13   Dvorak, 230 A.D.2d 286, 658 N.Y.S.2d 502 (3d Dep't 1997), the

14   Third Department concluded that the sending of four allegedly

15   defamatory letters by the defendant to health care professionals

16   in New York did not constitute transaction of business in the

17   state, id. at 290, 658 N.Y.S.2d at 505.   To hold otherwise, the

18   court said, would "unjustifiably extend the intendment of the

19   Legislature to allow, in limited circumstances, the reach of this

20   State's jurisdiction beyond its borders."   Id.   In Pontarelli v.

21   Shapero, 231 A.D.2d 407, 647 N.Y.S.2d 185 (1st Dep't 1996), the


          11
           Our interpretation of section 302(a)(1) factors into the
     analysis the defamation exemptions contained in sections
     302(a)(2) and (3) consistent with the "cardinal rule" of
     statutory construction "that a statute is to be read as a whole,
     since the meaning of statutory language, plain or not, depends on
     context." King v. St. Vincent's Hosp., 502 U.S. 215, 221 (1991)
     (citations omitted); accord Handberry v. Thompson, 436 F.3d 52,
     68 (2d Cir. 2006).

                                     20
1    First Department similarly decided that the sending of two

2    allegedly defamatory letters and one facsimile into New York did

3    not constitute transaction of business in the state for purposes

4    of section 302(a)(1), id. at 410-11, 647 N.Y.S.2d at 188.     And in

5    Strelsin v. Barrett, 36 A.D.2d 923, 320 N.Y.S.2d 886 (1st Dep't

6    1971), the court concluded that it did not have jurisdiction over

7    a California defendant who had allegedly libeled the plaintiff in

8    a television broadcast recorded in California.   Subsequent

9    distribution of a tape of the broadcast in New York "d[id] not

10   constitute doing business in New York by the newscaster who

11   performed elsewhere."   Id. at 923, 320 N.Y.S.2d at 885.

12             To be sure, New York courts have found jurisdiction in

13   cases where the defendants' out-of-state conduct involved

14   defamatory statements projected into New York and targeting New

15   Yorkers, but only where the conduct also included something more.

16   In Sovik v. Healing Network, 244 A.D.2d 985, 665 N.Y.S.2d 997

17   (4th Dep't 1997), for example, the Appellate Division, Fourth

18   Department, concluded that one allegedly defamatory letter sent

19   by the defendants could provide a basis for jurisdiction where

20   the defendants had "drafted the letter and either distributed or

21   authorized the distribution of the letter in the Buffalo area,"

22   thereby demonstrating the defendants' "active involvement and

23   personal control [in New York] over the writing and distribution

24   of the allegedly defamatory statement."   Id. at 987, 665 N.Y.S.2d

25   at 999 (affirming district court's decision that plaintiffs were

26   entitled to jurisdictional discovery); cf. Legros, 38 A.D.2d at

                                     21
1    55-56, 327 N.Y.S.2d at 373 (concluding that the publication of an

2    allegedly defamatory book for which "virtually all the work

3    attendant upon publication" had occurred in New York, including

4    the research for it and the negotiations and execution of the

5    contract with the publisher, constituted "transactions of

6    business" for the purposes of section 302(a)(1)); Modica v.

7    Westchester Rockland Newspapers, Inc., 54 Misc. 2d 1086, 283

8    N.Y.S.2d 939 (Sup. Ct. Westchester County 1967) (finding

9    jurisdiction proper under section 302(a)(1) where the newspaper

10   containing an allegedly defamatory column was published in New

11   York for New York readers).

12             2. "Arising from" a Transaction of Business

13             If the defendant is transacting business in New York,

14   the second half of the section 302(a)(1) inquiry asks whether the

15   cause of action "aris[es] from" that business transaction or

16   transactions.    See Deutsche Bank, 7 N.Y.3d at 71, 850 N.E.2d at

17   1142, 818 N.Y.S.2d at 167.    "New York courts have held that a

18   claim 'aris[es] from' a particular transaction when there is

19   'some articulable nexus between the business transacted and the

20   cause of action sued upon,' or when 'there is a substantial

21   relationship between the transaction and the claim asserted.'"

22   Sole Resort, S.A. de C.V. v. Allure Resorts Mgmt., LLC, 450 F.3d

23   100, 103 (2d Cir. 2006) (citations omitted).    "A connection that

24   is 'merely coincidental' is insufficient to support

25   jurisdiction."   Id.   (citation omitted).



                                      22
1               Under the "arises from" prong, New York courts have

2    also concluded that they lacked jurisdiction over out-of-state

3    defendants accused of having uttered defamatory falsehoods where

4    the "[defamation] claim did not arise from the defendants'

5    specific business transactions in New York."     Realuyo v. Villa

6    Abrille, 01 Civ. 10158, 2003 WL 21537754, at *6, 2003 U.S. Dist.

7    LEXIS 11529, at *17 (S.D.N.Y. July 8, 2003) (noting that the

8    defendants were not involved in the publication or distribution

9    of the allegedly libelous article at issue).   In Talbot v.

10   Johnson Newspaper Corp., 71 N.Y.2d 827, 522 N.E.2d 1027, 527

11   N.Y.S.2d 729 (1988), for example, a California resident wrote two

12   letters to the president and board of trustees of St. Lawrence

13   University.   In the letter, he alleged that his daughter had seen

14   the plaintiff, a school athletic coach, drunk at a fraternity

15   party.   Id. at 828, 522 N.E.2d at 1028, 527 N.Y.S.2d at 730.    A

16   newspaper later published one of the letters, which it had

17   received from one of the trustees, and quoted from a telephone

18   interview with the daughter, who was also a California resident.

19   In concluding that New York courts did not have jurisdiction over

20   the father and daughter in a defamation suit brought against them

21   by the coach, the New York Court of Appeals did not address

22   whether the letters or the telephone call into the state could

23   themselves constitute "purposeful activities."    Instead, it found

24   that even if the daughter's attendance at St. Lawrence could

25   qualify as a purposeful activity, jurisdiction would be improper

26   because the cause of action did not arise out of that contact

                                     23
1    with New York.    Id. at 829, 522 N.E.2d at 1029, 527 N.Y.S.2d at

2    731.   And in American Radio Association, AFL-CIO v. A. S. Abell

3    Co., 58 Misc. 2d 483, 296 N.Y.S.2d 21 (Sup. Ct. N.Y. County

4    1968), the court noted that the defendant, the publisher of the

5    Baltimore Sun, which circulated 400 copies in New York State and

6    derived just over 3% of its advertising revenue from New York,

7    might transact business in New York, but the court concluded that

8    the defamation claim did not arise from any of those contacts,

9    id. at 484-85, 296 N.Y.S.2d at 22-23. ("[N]ot one [of the alleged

10   contacts] may be relied upon to uphold jurisdiction under the

11   long-arm statute since the cause of action alleged in the

12   complaint does not, as is required by statute, arise from any of

13   the acts enumerated.").    Instead, "[t]he acts of publication, of

14   distribution and of circulation which underlie the alleged

15   grievances occurred in Baltimore and not here."     Id. at 485, 296

16   N.Y.S.2d at 23.

17   E. Section 302(a)(1) and Case Law Respecting Defamatory Websites

18              While no New York appellate court has yet explicitly

19   analyzed a case of website defamation under the "transact[ing]

20   business" provision of section 302(a)(1), several federal

21   district courts in New York have.     Consistent with the principles

22   developed in the New York cases discussed above, these courts

23   have concluded that the posting of defamatory material on a

24   website accessible in New York does not, without more, constitute

25   "transact[ing] business" in New York for the purposes of New

26   York's long-arm statute.    See Realuyo, 2003 WL 21537754, at *7,

                                      24
1    2003 U.S. Dist. LEXIS 11529, at *20-21 (deciding that the

2    availability of an article on a website, without more, does not

3    amount to "transaction of business" for purposes of

4    section 302(a)(1)); see also Starmedia Network, Inc. v. Star

5    Media, Inc., 00 Civ. 4647, 2001 WL 417118, at *3, 2001 U.S. Dist.

6    LEXIS 4870, at *7 (S.D.N.Y. Apr. 23, 2001) ("[I]t is now well

7    established that one does not subject himself to the jurisdiction

8    of the courts in another state simply because he maintains a web

9    site which residents of that state visit.") (citation and

10   quotation indication omitted).   In addition, to the extent that

11   there are business transactions incident to establishing a

12   website, a defamation claim based on statements posted on a

13   website does not "arise from" such transactions.   See Realuyo,

14   2003 WL 21537754, at *7, 2003 U.S. Dist. LEXIS 11529, at *20-22

15   (finding that "the publication of the article was not the

16   transaction of business in New York" and the defamation claim did

17   not arise from advertising links on the website); see also

18   Competitive Techs., Inc. v. Pross, 13297/2006, 14 Misc. 3d

19   1224(A), 2007 WL 283075, at *3, 2007 N.Y. Misc. LEXIS 217, at *8

20   (Sup. Ct. Suffolk County, Jan. 26, 2007) (concluding that

21   libelous statements posted on a Yahoo! message board did not give

22   rise to jurisdiction because they were "not in connection with

23   any business transactions").

24   F.   Internet Defamation, and Analysis under Zippo Mfg. Co.

25              In analyzing personal jurisdiction in the internet

26   context, so many courts have turned to the standards set out more

                                      25
1    than ten years ago by a judge of the Western District of

2    Pennsylvania in Zippo Mfg. Co. v. Zippo Dot Com, Inc., 952 F.

3    Supp. 1119 (W.D. Pa. 1997) (cited by, e.g., Toys "R" Us, Inc. v.

4    Step Two, S.A., 318 F.3d 446, 452 (3d Cir. 2003) (calling Zippo

5    the "seminal authority regarding personal jurisdiction based upon

6    the operation of an Internet web site"); ALS Scan, Inc. v.

7    Digital Serv. Consultants, Inc., 293 F.3d 707, 713-14 (4th Cir.

8    2002) (adopting the Zippo model); Cybersell, Inc. v. Cybersell,

9    Inc., 130 F.3d 414, 418 (9th Cir. 1997); Citigroup Inc. v. City

10   Holding Co., 97 F. Supp. 2d 549, 565 (S.D.N.Y. 2000)), that the

11   opinion warrants separate mention here.   In Zippo, the court

12   applied traditional due process "minimum contacts" principles to

13   determine whether jurisdiction over the out-of-state website

14   proprietor was constitutionally permissible.   Zippo, 952 F. Supp.

15   at 1122 (citing Pennsylvania's long-arm statute, 42 Pa. C.S.A.

16   § 5322(b), which allows Pennsylvania courts to exercise

17   jurisdiction to the "fullest extent allowed under the

18   Constitution").   Noting that "the likelihood that personal

19   jurisdiction can be constitutionally exercised is directly

20   proportionate to the nature and quality of commercial activity

21   that an entity conducts over the Internet," the court explained

22   the spectrum of internet interactivity that many courts have

23   since invoked in determining jurisdiction.

24             At one end of the spectrum are situations
25             where a defendant clearly does business over
26             the Internet. If the defendant enters into
27             contracts with residents of a foreign
28             jurisdiction that involve the knowing and

                                     26
 1             repeated transmission of computer files over
 2             the Internet, personal jurisdiction is
 3             proper. At the opposite end are situations
 4             where a defendant has simply posted
 5             information on an Internet Web site which is
 6             accessible to users in foreign jurisdictions.
 7             A passive Web site that does little more than
 8             make information available to those who are
 9             interested in it is not grounds for the
10             exercise [of] personal jurisdiction. The
11             middle ground is occupied by interactive Web
12             sites where a user can exchange information
13             with the host computer. In these cases, the
14             exercise of jurisdiction is determined by
15             examining the level of interactivity and
16             commercial nature of the exchange of
17             information that occurs on the Web site.

18   Id. at 1124 (citations omitted).12

19             Several federal district courts in New York have

20   applied the Zippo formulation to website defamation cases in

21   analyzing personal jurisdiction under section 302(a)(1).

22   See Citigroup, 97 F. Supp. 2d at 565 ("At the very least, the

23   interactivity of the [defendant's] site brings this case within

24   the middle category of internet commercial activity.   Moreover,

25   the interaction is both significant and unqualifiedly commercial

26   in nature and thus rises to the level of transacting business

27   required under CPLR § 302(a)(1)."); Realuyo, 2003 WL 21537754, at

28   *6-*7, 2003 U.S. Dist. LEXIS 11529, at *20-*22 (declining to

29   exercise jurisdiction over defendant newspaper/website proprietor


          12
             Ultimately, the Zippo court did not itself rely on this
     approach to evaluate the defendant's contacts with Pennsylvania.
     The defendant had sold passwords to its news-services website to
     3,000 Pennsylvania subscribers and had contracted with seven
     Internet access providers in Pennsylvania. Id. at 1126. The
     court found that such "conduct[] of electronic commerce with
     Pennsylvania residents constitutes the purposeful availment of
     doing business in Pennsylvania." Id. at 1125-26.
                                     27
1    because its website, on which alleged libel was posted, was

2    "passive"; having 332 non-paying email registrants in New York

3    was insufficient to establish jurisdiction under Section

4    302(a)(1)).      In Lenahan Law Offices, LLC v. Hibbs, 04-cv-6376,

5    2004 WL 2966926, at *6 (W.D.N.Y. Dec. 22, 2004), the plaintiff

6    argued that the defendant's website, which contained allegedly

7    defamatory material about the plaintiff, fell into the "middle

8    range" of the Zippo sliding scale because the website permitted

9    the defendant to answer questions posted by users.      The court

10   rejected that argument, concluding that such low-level

11   interactivity was insufficient to support jurisdiction. "Absent

12   an allegation that Hibbs is projecting himself into New York,

13   this Court cannot exercise specific personal jurisdiction over

14   him."   Id.     Even if such interactivity could constitute

15   "transacting business" under section 302(a)(1), the court

16   concluded, the plaintiff had failed to show that its cause of

17   action "arose" from such transactions since the allegedly

18   defamatory material was posted on a passive portion of the

19   website.      Id.

20                 While analyzing a defendant's conduct under the Zippo

21   sliding scale of interactivity may help frame the jurisdictional

22   inquiry in some cases, as the district court here pointed out,

23   "it does not amount to a separate framework for analyzing

24   internet-based jurisdiction."      Best Van Lines, 2004 WL 964009, at

25   *3, 2004 U.S. Dist. LEXIS 7830, at *9.      Instead, "traditional

26   statutory and constitutional principles remain the touchstone of

                                        28
1    the inquiry."     Id.   As the Zippo court itself noted, personal

2    jurisdiction analysis applies traditional principles to new

3    situations.     Zippo, 952 F. Supp. at 1123 ("[A]s technological

4    progress has increased the flow of commerce between States, the

5    need for jurisdiction has undergone a similar increase." (quoting

6    Hanson, 357 U.S. at 250-51) (internal quotation marks omitted)).

7    We think that a website's interactivity may be useful for

8    analyzing personal jurisdiction under section 302(a)(1), but only

9    insofar as it helps to decide whether the defendant "transacts

10   any business" in New York -- that is, whether the defendant,

11   through the website, "purposefully avail[ed] himself of the

12   privilege of conducting activities within New York, thus invoking

13   the benefits and protections of its laws."     Cutco Indus. v.

14   Naughton, 806 F.2d 361, 365 (2d Cir. 1986); see also Deutsche

15   Bank, 7 N.Y.3d at 71-72, 850 N.E.2d at 1143, 818 N.Y.S.2d at 167

16   (determining that there was jurisdiction over a sophisticated

17   institutional trader from Montana who "knowingly initiat[ed] and

18   pursu[ed] a negotiation with [plaintiff] in New York [via instant

19   messaging] that culminated in the sale of $15 million in bonds,"

20   thus "enter[ing] New York to transact business").13


          13
           The spectrum may also be helpful in analyzing whether
     jurisdiction is permissible under due process principles. We
     note that the court in Zippo and most, if not all, of the courts
     that subsequently adopted the Zippo sliding scale were evaluating
     whether jurisdiction in those cases comported with due process,
     under state long-arm statutes that recognized jurisdiction
     coterminous with the extent allowed by the federal Constitution.
     See, e.g., Young, 315 F.3d at 261. We make no comment at this
     point on the relevance of the Zippo sliding scale in New York in
     evaluating whether the exercise of jurisdiction would be
                                       29
1              III. Long-Arm Jurisdiction over Walker

2              To decide this appeal, then, we must determine whether

3    the conduct out of which BVL's claim arose was a "transact[ion

4    of] business" under section 302(a)(1).     In other words, were

5    Walker's internet postings or other activities the kind of

6    activity "by which the defendant purposefully avail[ed him]self

7    of the privilege of conducting activities within the forum State,

8    thus invoking the benefits and protections of its laws," McKee,

9    20 N.Y.2d at 382, 229 N.E.2d at 608, 283 N.Y.S.2d at 37-38

10   (internal quotation marks omitted), and over which the New York

11   legislature intended New York courts to have jurisdiction?     BVL

12   argues that there are three different factual bases for an

13   affirmative conclusion.

14   A. The "Black List Report"

15             BVL first asserts that Walker's inclusion of a report

16   on BVL in his "Black List Report" contained allegedly false and

17   defamatory statements about BVL.     Compl. ¶ 7.   As we have seen,

18   New York case law establishes that making defamatory statements

19   outside of New York about New York citizens does not, without

20   more, provide a basis for jurisdiction, even when those

21   statements are published in media accessible to New York readers.

22   Walker's "Black List Report" seems to be exactly that --

23   allegedly defamatory statements posted on a website accessible to

24   readers in New York.   As with the column in Realuyo, Walker's



     consistent with due process.
                                     30
1    listing of BVL on his Black List arises "solely from the aspect

2    of the website from which anyone –- in New York or throughout the

3    world –- could view and download the allegedly defamatory

4    article."    Realuyo, 2003 WL 21537754, at *7, 2003 U.S. Dist.

5    LEXIS 11529, at *21; see also McBee v. Delica Co., Ltd., 417 F.3d

6    107, 124 (1st Cir. 2005) ("[T]he mere existence of a website that

7    is visible in a forum and that gives information about a company

8    and its products is not enough, by itself, to subject a defendant

9    to personal jurisdiction in that forum."); Jennings v. AC

10   Hydraulic A/S, 383 F.3d 546, 549-50 (7th Cir. 2004) (similar);

11   ALS Scan, Inc. v. Digital Serv. Consultants, Inc., 293 F.3d 707,

12   713-15 (4th Cir. 2002) (similar); Competitive Techs., Inc. v.

13   Pross, 14 Misc. 3d 1224(A), 2007 WL 283075, at *3, 2007 N.Y.

14   Misc. LEXIS 217, at *9 (Sup. Ct. Suffolk County, Jan. 26, 2007)

15   ("[I]n order to exercise personal jurisdiction over a

16   non-resident defendant, something more than the mere posting of

17   information on a passive web site is required to indicate that

18   the defendant purposefully directed his activities at the forum

19   state." (citation omitted)).

20               Moreover, the nature of Walker's comments does not

21   suggest that they were purposefully directed to New Yorkers

22   rather than a nationwide audience.    Material on the Website

23   discusses interstate moving companies located in many states for

24   the putative benefit of potential persons in many states who will

25   undergo household moves.    Compl. ¶ 2.   Walker's comments

26   therefore do not establish that, for purposes of section

                                      31
1    302(a)(1), he "purposefully avail[ed] himself of the privilege of

2    conducting activities within New York, thus invoking the benefits

3    and protections of its laws."    Cutco Indus., 806 F.2d at 365

4    (alterations and internal quotation marks omitted) (emphasis

5    added).14

6                We conclude that posting the "Black List Report" does

7    not constitute "transact[ing] business" under section 302(a)(1).

8    B. Walker's Answer to a User's Question

9                We reach the same conclusion with respect to Walker's

10   allegedly defamatory statement about BVL posted as a response to

11   a user's question.   We fail to perceive why the fact that a

12   statement was or was not in response to a question from someone

13   somewhere else would, alone, make a difference.   Prompted or

14   otherwise, New York courts require more than "the mere utterance

15   of the libelous material," Legros, 38 A.D.2d at 55, to constitute

16   "transact[ing] business" under section 302(a)(1).    See Kim, 230



          14
           We express no view, of course, as to whether the Black
     List postings might have satisfied the minimum contacts
     requirement under the constitutional "effects test" employed in
     Calder, 465 U.S. at 789-90, or the analysis in Keeton, 465 U.S.
     at 773-74, 781, based on the defendant's magazine's in-state
     monthly circulation and the defendant's accompanying continuous
     and deliberate exploitation of the in-state market. We think it
     worth noting nonetheless that the Keeton analysis is roughly
     similar to the inquiry under section 302(a)(1), which focuses on
     transactions of business within the state. Calder's "effects
     test," by contrast, is not relevant to the New York long-arm
     statute analysis under section 302(a)(1). New York courts would
     evaluate personal jurisdiction asserted on the basis of allegedly
     tortious conduct committed outside the state and targeted at
     alleged New York victims under section 302(a)(3). And Section
     302(a)(3), which is roughly analogous to the "effects test" in
     Calder, specifically exempts defamation from its reach.
                                      32
1    A.D.2d at 290, 658 N.Y.S.2d at 504; Yanni v. Variety, Inc., 48

2    A.D.2d 803, 369 N.Y.S.2d 448 (1st Dep't 1975) (finding no

3    jurisdiction over an out-of-state defendant who placed an

4    allegedly defamatory advertisement in a California newspaper);

5    Strelsin, 36 A.D.2d 923, 320 N.Y.S.2d 885.

6    C.   Website Donations

7               The final factual basis asserted by BVL for

8    jurisdiction over Walker here is the portion of the Website

9    through which Walker accepts donations.   This feature is the most

10   "interactive" on the Website, which may place it at the "clearly

11   do[ing] business" end of the Zippo spectrum.   Zippo, 952 F. Supp.

12   2d at 1124.   And particularly if one were to use the Zippo

13   framework, it might constitute doing business in New York.    But

14   here, even if that were enough to render it "transact[ing] any

15   business within the state" under section 302(a)(1), BVL's claim

16   does not "arise from" the Website's acceptance of donations for

17   the purposes of section 302(a)(1).   There is no "articulable

18   nexus, or a substantial relationship," Henderson, 157 F.3d at 123

19   (internal quotation marks omitted), between the donations and the

20   allegedly defamatory conduct.   See Realuyo, 2003 WL 21537754, at

21   *6, 2003 U.S. Dist. LEXIS 11529, at *16-17; Bassili v. Chu, 242

22   F. Supp. 2d 223, 229 (W.D.N.Y. 2002).

23              BVL asserts that the Website's "primary function and

24   business is to publish negative information about companies,

25   including a 20 percent New York base, and the Website's visitors

26   make donations solely because of the overwhelming negative

                                     33
1    comments and content on the website."   Appellant's Br. in

2    Response to Br. by Amicus Curiae at 22-23 (emphasis omitted).

3    But this nexus –- between allegedly tortious conduct and the

4    revenue transactions required to support such conduct –- is so

5    attenuated, the relationship between the quest for funds and the

6    lawsuit for which jurisdiction is sought so insubstantial, that

7    the nexus or relationship cannot alone be a sufficient basis upon

8    which to establish jurisdiction over the defendant for purposes

9    of this case.   See Realuyo, 2003 WL 21537754, at *7, 2003 U.S.

10   Dist. LEXIS 11529, at *21 (noting that although the defendant's

11   website's advertising links may have been "interactive," the

12   defamation claim did not arise from such links); Hy Cite Corp. v.

13   Badbusinessbureau.com, L.L.C., 297 F. Supp. 2d 1154, 1165 (W.D.

14   Wis. 2004) (explaining that a sale on the website had

15   insufficient nexus to defamation and trademark infringement

16   claims when "[t]he only relationship between the sale and the

17   lawsuit is that the sale occurred through the website").     The

18   donation section of the Website, unrelated to the publication

19   that underlies this lawsuit, therefore does not provide the

20   district court with jurisdiction under section 302(a)(1).

21             IV. Due Process Analysis

22             As we have noted, New York law has relied significantly

23   on due process cases in developing its jurisprudence under its

24   long-arm statute.   We have therefore discussed them here.    But we

25   do so only as a means of understanding New York State long-arm

26   jurisdiction.   Nothing in this opinion is intended, or should be

                                     34
1    read, to indicate our view as to whether jurisdiction in this

2    case would have passed Fourteenth Amendment muster.    Neither

3    should anything we have said be interpreted to indicate our

4    position with respect to due process principles recently

5    developed in the internet context by other circuits in decisions

6    such as Revell v. Lidov, 317 F.3d 467 (5th Cir. 2002), and Young

7    v. New Haven Advocate, 315 F.3d 256 (4th Cir. 2002).

8              V. Jurisdictional Discovery

9              BVL argues that it is entitled to jurisdictional

10   discovery on the issue of personal jurisdiction.   We review for

11   abuse of discretion the district court's decision not to permit

12   jurisdictional discovery because BVL failed to establish a prima

13   facie case of personal jurisdiction.    First City, Texas-Houston,

14   N.A. v. Rafidain Bank, 150 F.3d 172, 175 (2d Cir. 1998).     We

15   conclude that the district court acted well within its discretion

16   in declining to permit discovery because the plaintiff had not

17   made out a prima facie case for jurisdiction.    See Jazini v.

18   Nissan Motor Co., 148 F.3d 181, 186 (2d Cir. 1998) (finding that

19   the district court did not err in denying jurisdictional

20   discovery where the plaintiffs did not establish a prima facie

21   case that the district court had jurisdiction over the

22   defendant); Lehigh Valley Indus. v. Birenbaum, 527 F.2d 87, 93-94

23   (2d Cir. 1975) (similar).   We therefore affirm the district

24   court's decision declining to order jurisdictional discovery.




                                     35
1                              CONCLUSION

2             For the foregoing reasons, we affirm the judgment of

3   the district court.




                                   36